Citation Nr: 1232421	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  10-19 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of jaw surgery with temporomandibular joint condition.

2.  Entitlement to service connection for mitral valve prolapse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The Veteran served on active duty from October 1985 to April 1991. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the St. Petersburg, Florida Department of Veterans Affairs (VA), Regional Office (RO) that denied several issues.  In her May 2010 substantive appeal, the Veteran limited her appeal to the issues listed on the preceding page.

The Veteran had requested a Board hearing in connection with her appeal.  Such hearing was scheduled for July 12, 2012.  In a letter dated July 2, 2012 and received on July 26, 2012, she requested that her Board hearing be rescheduled as she was unable to attend the hearing.  The undersigned has reviewed the Veteran's motion and determined that good cause for rescheduling the Board hearing has been shown.  See 38 C.F.R. § 20.702(c) (2) (2011).

The appeal is REMANDED to the St. Petersburg RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In her May 2010 VA Form 9 (substantive appeal) the Veteran requested a Board hearing.  Although she was unable to attend the video hearing scheduled in July 2012, for the reasons discussed above, the Board has granted her motion to reschedule the Board hearing for good cause shown.  38 C.F.R. § 20.702(c) (2).  Because the Board may not proceed with an adjudication of the Veteran's claim without affording her the opportunity for such a hearing, and because Travel Board and or videoconference hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  Accordingly, the case is REMANDED for the following:

Arrangements should be made for the Veteran to be scheduled for a Travel Board hearing at his local RO.  Notice of such hearing should be mailed to him at his current mailing address.  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


